Citation Nr: 0504699	
Decision Date: 02/18/05    Archive Date: 02/24/05

DOCKET NO.  03-33 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2003 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted entitlement to service 
connection for PTSD and assigned a 30 percent disability 
rating effective from September 11, 2002.


FINDINGS OF FACT

1.  VA has notified the veteran of the information and 
evidence that VA would seek to obtain on his behalf, the 
information and evidence that he was expected to provide, and 
has otherwise fully notified the veteran of the need to give 
to VA any evidence pertaining to his case.

2.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

3.  Since the effective date of the grant of service 
connection, the veteran's PTSD has been manifested by 
symptoms such as depressed mood, nightmares, intrusive 
recollections, chronic sleep impairment, impairment of short-
term memory, difficulty in establishing and maintaining 
effective social relationships, and poor concentration that 
result in occupational and social impairment with reduced 
reliability and productivity.


CONCLUSION OF LAW

The criteria for a 50 percent disability rating, but no 
higher, for PTSD have been met since the effective date of 
the grant of service connection.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.125, 4.126, 4.130, 
Diagnostic Code 9411 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

VA medical records dated between May 2002 and February 2004 
show that the veteran participated in regular group therapy, 
approximately two times per month, and in individual therapy 
for his PTSD.  

At a November 2002 VA psychiatry consultation, the veteran 
complained about his nerves and about flashbacks.  He was 
unable to forget his experiences in Vietnam.  He reported 
symptoms of nervousness, depression, and anxiety.  The 
veteran had recurrent intrusive thoughts and flashbacks of 
his experiences in Vietnam.  He reported restless, 
interrupted sleep, which included him talking, yelling, and 
kicking in his sleep.  The veteran was very nervous, and he 
reported an extremely overactive startle reaction and a 
nervous stomach.  The veteran had been married to his second 
spouse for 25 years.  The veteran had retired after 30 years 
of employment with a cement company.  His intrusive memories 
increased if he was unoccupied, so he tried to remain active 
constantly.  On examination, the veteran was neatly groomed 
in casual attire.  He appeared sad and nervous.  He rubbed 
his face distractedly at times.  His speech was normal rate.  
He had a soft, sad tone and low volume.  His mood was "up 
and down."  His affect was sad and anxious.  His thought 
process was linear.  The veteran was alert and oriented, but 
he reported poor concentration and short-term memory problems 
during day-to-day tasks.  His judgment was grossly intact, 
and his insight was good.  Diagnoses included chronic PTSD.  
The examiner noted that the veteran had chronic severe PTSD 
that impacted his interpersonal and community relations, 
including a tendency to isolate himself from others and 
difficulty with hyperarousal symptoms particularly 
irritability and anger.  The examiner assigned a Global 
Assessment of Functioning (GAF) score of 50, with a score of 
50 also being the highest score within the previous one-year 
period.

In December 2002 the veteran was evaluated as a VA outpatient 
for medication management.  The veteran was not as uptight 
and intense as he had been prior to the addition of 
medication.  His mood was much better, and the medication had 
helped him to stay focused.  He had nightmares approximately 
three times per week.  He kept busy during the day with 
various activities.  He denied any suicidal or homicidal 
ideations.  The veteran was dressed appropriately.  His mood 
was depressed, but he was neither homicidal nor suicidal.  
His thought process was rational.  The veteran appeared to 
have underlying feelings of anger.  He was alert and was 
oriented to person, place, and time.  His judgment was 
intact.  His insight was good.  PTSD with depression was 
diagnosed.  The veteran's medications included Depakote and 
Klonopin.

In February 2003 the veteran was treated as a VA outpatient 
for his PTSD.  On examination, he was neatly groomed in 
casual attired.  He appeared sad and nervous.  He rubbed his 
face distractedly at times.  His speech was normal rate.  He 
had a soft, sad tone and low volume.  He still had "ups and 
downs."  His affect was anxious.  His thought process was 
linear.  The veteran denied suicidal or homicidal ideations.  
The veteran was alert and oriented.  His judgment was grossly 
intact, and his insight was good.  Diagnoses included chronic 
PTSD.

At a July 2003 VA initial evaluation for PTSD examination, 
the examiner reviewed the veteran's claims folder and VA 
medical records and examined the veteran.  The veteran had 
been unemployed since November 2001 after working for a 
cement company for 30 years.  He was married.  He denied 
current social relationships, activities, and leisure 
pursuits.  He reported a history of assaultiveness that had 
resulted in him losing his first spouse and three children.  
He denied a history of suicide attempts.  His current 
psychosocial functional status was impaired.  The veteran 
noted frequent intrusive thoughts and recollections about his 
experiences in Vietnam.  He reported nightmares and 
flashbacks.  He had a tendency to isolate himself from 
others.  He avoided crowds and did not like to be around 
other people.  He had an inability to trust other people and 
to become close to other people.  He avoided firework 
displays and had an exaggerated startle response.  On 
examination, the veteran's thought processes and thought 
content were within normal limits.  Delusions and 
hallucinations were not present.  His eye contact was good.  
His behavior was appropriate.  He noted previous suicidal 
thought and ideation with no current suicidal thought, 
ideation, plan, or intent.  He denied any homicidal thought, 
ideation, plan, or intent.  He was able to maintain personal 
hygiene and other basic activities of daily living.  He was 
fully oriented.  His long-term memory was intact.  His short-
term memory and concentration were impaired.  His judgment 
was intact.  His speech was slow, and his mood was depressed.  
His impulse control was within normal limits.  He had sleep 
impairment that was chronic in nature.  The examiner 
diagnosed chronic moderate PTSD.  The examiner assigned a GAF 
score of 55.  The examiner noted that the veteran had 
relationship difficulties due to PTSD.

In October 2003 the veteran was treated as a VA outpatient 
for his PTSD.  The veteran reported that he was learning to 
live with his PTSD symptoms.  He occupied himself by working 
around his home and gardening.  On examination, the veteran 
was appropriately dressed.  His affect was appropriate.  His 
demeanor was cooperative.  He was alert, and he was oriented 
to person, place, and time.  His thought process was logical.  
His thought content was lucid with no evidence of psychotic 
symptoms.  He had no perceptual disturbances.  His judgment 
was intact, and his insight was fair.  The veteran was 
diagnosed with PTSD that was symptomatic but stable with 
medication.


VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  

As discussed below, VA fulfilled its duties to inform and 
assist the veteran on these claims.  Accordingly, the Board 
can issue a final decision because all notice and duty to 
assist requirements have been fully satisfied, and the 
veteran is not prejudiced by appellate review.

In this case, VA is not required to provided notice of the 
information and evidence necessary to substantiate the issue 
on appeal because the issue of entitlement to an initial 
disability rating in excess of 30 percent for PTSD was first 
raised in the veteran's September 2003 notice of disagreement 
(NOD).  See VAOPGCPREC 8-2003 (Dec. 22, 2003); see also 38 
U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507 (2004) 
(precedent opinions of the General Counsel are binding on the 
Board).  The NOD pertained to a rating decision on the 
veteran's claim of entitlement to service connection for 
PTSD.  Notice of the information and evidence necessary to 
substantiate that claim was provided to the veteran in a 
January 27, 2002 letter from the RO.  Because the issue of a 
higher initial rating is a "downstream element" of the 
veteran's claim of entitlement to service connection for 
PTSD, VA need not provide notice of the information and 
evidence necessary to substantiate the newly raised issue.  
See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Further, the January 
27, 2002 letter informed the veteran about the information 
and evidence that VA would seek to provide, informed the 
veteran about the information and evidence he was expected to 
provide, and otherwise fully notified the veteran of the need 
to give to VA any evidence pertaining to his case.  See 
38 U.S.C. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004).  

As for VA's duty to assist a veteran, the veteran's service 
medical records and VA medical records have been obtained.  
There is no indication that relevant (i.e., pertaining to 
treatment for the service-connected disability) records exist 
that have not been obtained.  Indeed, in a January 2004 
statement, the veteran indicated that the only relevant 
evidence was records of VA medical treatment.  The duty to 
assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  The veteran was provided a VA 
examination in July 2003.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of this claim would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran in this case.  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" to the veteran resulting from this Board decision 
does not affect the merits of his claim or his substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2004).  There is no 
reasonable possibility that further assistance to the veteran 
would substantiate his claim.  See 38 C.F.R. § 3.159(d) 
(2004).

Having determined that the duties to inform and assist the 
veteran have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (2004).


Analysis

The veteran has disagreed with the original disability rating 
assigned for his PTSD.  There is a distinction between a 
claim based on disagreement with the original rating awarded 
and a claim for an increased rating.  Fenderson v. West, 
12 Vet. App. 119 (1999).  The distinction may be important in 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous and in 
determining whether the veteran has been provided an 
appropriate Statement of the Case (SOC).  Id. at 126, 132.  
With an initial rating, the RO can assign separate disability 
ratings for separate periods of time based on the facts 
found.  Id. at 126.  With an increased rating claim, "the 
present level of disability is of primary importance."  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This 
distinction between disagreement with the original rating 
awarded and a claim for an increased rating is important in 
terms of VA adjudicative actions.  Fenderson, 12 Vet. App. at 
132.

In an April 2004 Supplemental Statement of the Case (SSOC) 
provided the veteran, the RO evaluated all the evidence of 
record in determining the proper evaluation for the veteran's 
service-connected disability.  The RO did not limit its 
consideration to only the recent medical evidence of record, 
and did not therefore violate the principle of Fenderson.  
The veteran has been provided appropriate notice of the 
pertinent laws and regulations and has had his claim of 
disagreement with the original rating properly considered 
based on all the evidence of record.  The RO complied with 
the substantive tenets of Fenderson in its adjudication of 
the veteran's claim.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1, 4.2 (2004).  Because this appeal is from 
the initial rating assigned to a disability upon awarding 
service connection, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); cf. Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) (where an increased rating is at issue, 
the present level of the disability is the primary concern).  
Such staged ratings are not subject to the provisions of 
38 C.F.R. § 3.105(e), which generally requires notice and a 
delay in implementation when there is proposed a reduction in 
evaluation that would result in reduction of compensation 
benefits being paid.  Fenderson, 12 Vet. App. at 126.  The 
Board will consider all evidence in determining the 
appropriate evaluation for the veteran's service-connected 
disability. 

It is necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2 
(2004), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. 
§ 4.3 (2004).  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2004).  

The veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  Under Diagnostic Code 9411, 30, 50, 70 
and 100 percent ratings are warranted in the following 
circumstances:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).  [30 
percent].

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  [50 percent].

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent].

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  
[100 percent].

38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).

When evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered.  38 C.F.R. 
§ 4.126(a) (2004).  In addition, the evaluation must be based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  Id.  Further, when evaluating the level of 
disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. 
§ 4.126(b) (2004).  The diagnoses and classification of 
mental disorders must be in accordance with DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  See 38 C.F.R. §§ 4.125 
through 4.130 (2004).

The medical evidence shows that the veteran has been assigned 
GAF scores of 50 and 55 based upon his impairment from PTSD.  
A GAF score of 41-50 contemplates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  See DSM-IV at 44-47.  A GAF score of 51-60 
contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Id.  A GAF score is highly probative as it relates directly 
to the veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).

The reports of VA examinations and outpatient treatment of 
the veteran present a clear, consistent picture of the 
veteran's level of disability from PTSD since the effective 
date of the grant of service connection.  The GAF scores 
assigned to the veteran and the descriptions of his symptoms 
have been consistent.  According to the evidence, the veteran 
has symptoms such as depressed mood, nightmares, intrusive 
recollections, chronic sleep impairment, impairment of short-
term memory, poor concentration, and difficulty in 
establishing and maintaining effective social relationships 
that result in occupational and social impairment with 
reduced reliability and productivity.

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the level of the 
veteran's disability in his favor and concludes that the 
objective medical evidence shows disability that more nearly 
approximates that which warrants the assignment of a 50 
percent disability rating but no higher.  See 38 C.F.R. § 4.7 
(2004).  The veteran's most significant symptoms are his 
impaired memory, his impaired concentration, and his 
difficulty in establishing effective social relationships.  
Because of the effect of these symptoms, the veteran's 
overall disability picture more nearly approximates the 
criteria for a 50 percent disability rating than a 30 percent 
disability rating.  The veteran's symptoms result in reduced 
reliability and productivity in occupational and social 
functioning.

The Board considered assigning the veteran a rating higher 
than 50 percent; however, the preponderance of the evidence 
is against the assignment of a disability rating greater than 
50 percent for any period since the effective date of the 
grant of service connection for PTSD.

The veteran does not meet the criteria for a rating higher 
than 50 percent.  For example, there is no recent evidence in 
the record of suicidal ideation; obsessional rituals; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or inability to 
establish and maintain effective relationships.  The 
veteran's judgment is intact.  Although the veteran reported 
a history of assaultiveness, his impulse control is currently 
within normal limits.  He demonstrates appropriate grooming 
and hygiene.  He is appropriately oriented.  Although the 
veteran does not socialize with others, he has been 
successfully married to his present spouse for 25 years.  He 
was employed for 30 years before retiring.  His thought 
processes and thought content have consistently been within 
normal limits.

In order to evaluate the veteran's PTSD as 70 percent 
disabling, his disability must more nearly approximate the 
criteria for that rating than for the lower rating. The 
veteran's symptoms do not result in deficiencies in most 
areas, such as work, school, family relationships, judgment, 
thinking, or mood.  Although the veteran is unemployed, he 
retired after 30 years of employment.  He has been married to 
his current spouse for more than 25 years.  Therefore, a 
higher rating is not warranted.  The overall effect of the 
veteran's symptoms of PTSD more nearly approximates the 
criteria for a disability rating of 50 percent but no higher.

The evidence supports a rating of 50 percent, but no higher, 
for PTSD under Diagnostic Code 9411 since the effective date 
of the grant of service connection for PTSD.  The Board has 
considered the requirement of 38 C.F.R. § 4.3 to resolve any 
reasonable doubt regarding the level of the veteran's 
disability in his favor.  However, for the reasons discussed 
above, the objective medical evidence did not create a 
reasonable doubt regarding the level of his disability from 
PTSD for any period since the effective date of the grant of 
service connection.

In exceptional cases where a schedular evaluation is found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2004).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2004).

The Board notes first that the schedular evaluations for PTSD 
are not inadequate.  Higher ratings are provided for 
impairment due to psychiatric disabilities; however, the 
medical evidence reflects that those manifestations are not 
present in this case.  Second, the Board finds no evidence of 
an exceptional disability picture in this case.  The veteran 
has not required any recent periods of hospitalization for 
his service-connected PTSD.  

It is undisputed that the veteran's service-connected 
disability has an adverse effect on his employment, but as 
noted above, the schedular rating criteria are designed to 
take such factors into account.  The schedule is intended to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  "Generally, 
the degrees of disability specified [in the rating schedule] 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  
38 C.F.R. § 4.1 (2004).  Therefore, given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that a remand to the RO 
for referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation for PTSD under 
38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

Entitlement to a disability rating of 50 percent, but no 
higher, for the veteran's PTSD, is granted since the 
effective date of the grant of service connection, subject to 
statutory and regulatory provisions governing the payment of 
monetary benefits.


	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


